SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1199
KA 10-00831
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, GREEN, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

RONNIE GORDON, DEFENDANT-APPELLANT.


PETER J. DIGIORGIO, JR., UTICA, FOR DEFENDANT-APPELLANT.

SCOTT D. MCNAMARA, DISTRICT ATTORNEY, UTICA (STEVEN G. COX OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Oneida County Court (Barry M.
Donalty, J.), rendered March 15, 2010. The judgment convicted
defendant, upon his plea of guilty, of criminal sale of a controlled
substance in the third degree (three counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of three counts of criminal sale of a
controlled substance in the third degree (Penal Law § 220.39 [1]). We
reject defendant’s contention that his waiver of the right to appeal
is invalid. “The written waiver of the right to appeal, together with
defendant’s responses during the plea proceeding, establish that the
waiver was voluntarily, knowingly, and intelligently entered” (People
v Griner, 50 AD3d 1557, 1558, lv denied 11 NY3d 737). That valid
waiver of the right to appeal encompasses defendant’s challenge to the
factual sufficiency of the plea allocution (see People v Grimes, 53
AD3d 1055, 1056, lv denied 11 NY3d 789), his challenge to the severity
of the sentence (see People v Hidalgo, 91 NY2d 733, 737), and the
alleged denial by County Court of his right to proceed pro se (see
People v Shields, 205 AD2d 833, 834).




Entered:   November 10, 2011                       Patricia L. Morgan
                                                   Clerk of the Court